United States Court of Appeals
                     For the First Circuit


No. 16-1322
                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                         JUAN TANCO-BAEZ,
                      Defendant, Appellant.


No. 16-1323
                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                      JOSÉ CEPEDA-MARTÍNEZ,
                      Defendant, Appellant.
                       ____________________

No. 16-1563
                    UNITED STATES OF AMERICA,
                            Appellee,

                               v.

                     PETER ROSARIO-SERRANO,
                      Defendant, Appellant.


                          ERRATA SHEET
     The opinion of this court issued on November 4, 2019 is
amended as follows:
     On page 22, line 6, insert ", 29 F.3d 733 (1st Cir. 1994),"
after "Singleterry"
     On page 22, lines 7 and 8, delete "See 29 F.3d 733 (1st Cir.
1994)."